DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending and are rejected under 35 U.S.C. §103.
Claims 14-19 are rejected under 35 U.S.C. §101.
	
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention does not fall within one of the four categories of patent eligible subject matter recited in 35 U.S.C. § 101.  Claims 14-19 are directed to “[a]t least one computer readable storage medium comprising a set of executable program instructions.”    
A computer-readable storage medium can be either non-transitory or transitory in nature and could potentially include signals per se in the form of transitory forms of signal transmission.  The specification indicates use of non-transitory “computer-readable storage medium” in paragraph [0035], but provides open-ended lists of possible examples of a “computer-readable storage medium” in paragraphs [0039] and [0072].  While the listed examples describe acceptable non-transitory media, the open-endedness of the example lists allow for the inclusion of transitory media absent any explicit statement to the contrary.  Per the broadest reasonable interpretation in view of the specification, the “computer-readable storage medium” in the claims may include signals per se in the form of transitory forms of signal transmission and, as such, constitutes non-statutory subject matter.  
It is recommended that the Applicant amend the rejected claims to recite “non-transitory computer readable medium” in order to comply with 35 U.S.C § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-16, 19-22, and 25
Claims 1-3, 6-9, 12-16, 19-22, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Gonzalez Aguirre et al. (U.S. Patent Publication No. 2019/0138848, hereafter “Aguirre”) in view of Iandola et al. (U.S. Patent No. 10,678,244) in further view of Gross et al. (U.S. Patent No. 5,761,090).

Claim 1
Regarding claim 1, Aguirre discloses: 
A computing system comprising: 
a network controller to communicate with a device having a first plurality of sensors that senses conditions of operations of a system as the system executes a process based on a first input, wherein the conditions are stored as a first output (Aguirre: Figure 6; ¶ [0045]-[0046]); 
a processor coupled to the network controller (Aguirre: Figure 6; ¶ [0046]); and 
a memory coupled to the processor (Aguirre: Figure 6; ¶ [0046]), the memory including a set of executable program instructions, which when executed by the processor, cause the computing system to: 
generate synthesized sensors that synthesize operations of the first plurality of sensors (Aguirre: ¶ [0021] (simulated sensor output is generated to compare with measured sensor output)), and
generate a second output based on the synthesized sensors and the first input (Aguirre: ¶ [0021] (simulated sensor output is generated to compare with measured sensor output)).

Further regarding claim 1, Aguirre does not explicitly disclose, but Iandola teaches:
generate synthesized sensors that synthesize operations of the first plurality of sensors (Iandola: Col. 9, Line 50 to Col. 10, Line 6 (Data synthesizing module 325 generates synthetic data by applying modifications to sensor data, or by simulating the sensor data itself to capture how sensor signals will interact with the environment given conditions of the simulated environments. The sensor signals are generated based on models that capture how sensors behave in practice.)). 

Aguirre teaches generating simulated sensor output in a virtual environment and comparing it with measured sensor output (Aguirre: ¶ [0016]; ¶ [0021]), but does not explicitly teach generating “synthesized” sensors.  Iandola teaches generating synthetic data by applying modifications to sensor data, or by simulating the sensor data itself to capture how sensor signals will interact with the environment given conditions of the simulated environments.  The sensor signals are generated based on models that capture how sensors behave in practice (Iandola: Col. 9, Line 50 to Col. 10, Line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Iandola in conjunction with a sensor monitoring system such as that taught by Aguirre.  One of ordinary skill in the art would be motivated to do so since a “synthesized” sensor is synonymous with a “simulated” sensor and can include simulated sensor functionality which can capture how various sensor signals will interact with the conditions of a given environment (Iandola: Col. 9, Line 50 to Col. 10, Line 6). 

Further regarding claim 1, Aguirre in view of Iandola does not explicitly disclose, but Gross teaches:
detect whether one or more of a degradation and an anomalous state exists based on a comparison of the first output to the second output (Gross: Abstract; Col. 1, Lines 59-65; Col. 9, Line 59 to Col. 10, Line 38).

Aguirre in view of Iandola teaches comparing outputs from simulated and measured sensor outputs (Aguirre: ¶ [0021]), but does not explicitly teach detecting whether one or more of a degradation and an anomalous state exists based on the comparison.  Gross teaches determining a difference function between real and predicted/artificial sensor signals and utilizing Fourier techniques to determine sensor degradation (Gross: Abstract; Col. 1, Lines 59-65; Col. 9, Line 59 to Col. 10, Line 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the determination of sensor degradation based the difference between real and artificial sensor signals as taught by Gross in conjunction with a sensor monitoring system such as that taught by Aguirre in view of Iandola.  One of ordinary skill in the art would be motivated to do so to improve the ability to predict slow degradation of a sensor before conventional thresholds are triggered (Gross: Col. 10, Lines 20-38).

Claims 2-3 and 6
Regarding claim 2, Aguirre in view of Iandola and Gross discloses:
The computing system of claim 1, wherein the executable program instructions, when executed, cause the computing system to: 
generate composite functions that are applicable to different pluralities of sensors (Gross: Abstract; Col. 5, Line 46 to Col. 6, Line 45 (generation of composite functions)); 
adjust coefficients of the composite functions based on interactions between the first plurality of sensors to generate adjusted composite functions; and set the synthesized sensors as the adjusted composite functions (Aguirre: ¶ [0021] and ¶ [0036] (adjustment of simulated output and parameters to obtain more realistic results); Iandola: Col. 9, Line 50 to Col. 10, Line 6 (applying modifications to sensor data)).

Regarding claim 3, Aguirre in view of Iandola and Gross discloses:
The computing system of claim 2, wherein the executable program instructions, when executed, cause the computing system to determine the coefficients based on variables associated with the first plurality of sensors (Gross: Col. 5, Line 46 to Col. 6, Line 45 (determination of Fourier coefficients used with composite function)).

Regarding claim 6, Aguirre in view of Iandola and Gross discloses:
The computing system of claim 1, wherein the synthesized sensors are digital versions of the first plurality of sensors (Aguirre: Figure 1 and ¶ [0016] (virtual sensors and environment used for simulation); Iandola: Col. 9, Line 50 to Col. 10, Line 6).

Claim 7
Regarding claim 7, Aguirre discloses:
A semiconductor apparatus comprising: 
one or more substrates (Aguirre: Figure 7; ¶ [0049]); and 
logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware (Aguirre: Figure 7; ¶ [0049]), the logic coupled to the one or more substrates to: 
generate synthesized sensors that synthesize operations of a first plurality of sensors, wherein the first plurality of sensors are to sense conditions of operations of a system as the system executes a process based on a first input, and wherein the conditions are stored as a first output (Aguirre: ¶ [0021] (simulated sensor output is generated to compare with measured sensor output)); 
generate a second output based on the synthesized sensors and the first input (Aguirre: ¶ [0021] (simulated sensor output is generated to compare with measured sensor output)). 

Further regarding claim 7, Aguirre does not explicitly disclose, but Iandola teaches:
generate synthesized sensors that synthesize operations of a first plurality of sensors, wherein the first plurality of sensors are to sense conditions of operations of a system as the system executes a process based on a first input, and wherein the conditions are stored as a first output (Iandola: Col. 9, Line 50 to Col. 10, Line 6 (Data synthesizing module 325 generates synthetic data by applying modifications to sensor data, or by simulating the sensor data itself to capture how sensor signals will interact with the environment given conditions of the simulated environments. The sensor signals are generated based on models that capture how sensors behave in practice.)). 

Aguirre teaches generating simulated sensor output in a virtual environment and comparing it with measured sensor output (Aguirre: ¶ [0016]; ¶ [0021]), but does not explicitly teach generating “synthesized” sensors.  Iandola teaches generating synthetic data by applying modifications to sensor data, or by simulating the sensor data itself to capture how sensor signals will interact with the environment given conditions of the simulated environments.  The sensor signals are generated based on models that capture how sensors behave in practice (Iandola: Col. 9, Line 50 to Col. 10, Line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Iandola in conjunction with a sensor monitoring system such as that taught by Aguirre.  One of ordinary skill in the art would be motivated to do so since a “synthesized” sensor is synonymous with a “simulated” sensor and can include simulated sensor functionality which can capture how various sensor signals will interact with the conditions of a given environment (Iandola: Col. 9, Line 50 to Col. 10, Line 6). 

Further regarding claim 7, Aguirre in view of Iandola does not explicitly disclose, but Gross teaches:
detect whether one or more of a degradation and an anomalous state exists based on a comparison of the first output to the second output (Gross: Abstract; Col. 1, Lines 59-65; Col. 9, Line 59 to Col. 10, Line 38).

Aguirre in view of Iandola teaches comparing outputs from simulated and measured sensor outputs (Aguirre: ¶ [0021]), but does not explicitly teach detecting whether one or more of a degradation and an anomalous state exists based on the comparison.  Gross teaches determining a difference function between real and predicted/artificial sensor signals and utilizing Fourier techniques to determine sensor degradation (Gross: Abstract; Col. 1, Lines 59-65; Col. 9, Line 59 to Col. 10, Line 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the determination of sensor degradation based the difference between real and artificial sensor signals as taught by Gross in conjunction with a sensor monitoring system such as that taught by Aguirre in view of Iandola.  One of ordinary skill in the art would be motivated to do so to improve the ability to predict slow degradation of a sensor before conventional thresholds are triggered (Gross: Col. 10, Lines 20-38).

Claim 13
Regarding claim 13, Aguirre in view of Iandola and Gross discloses:
The apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Aguirre: Figure 7; ¶ [0049]).

Claims 8-9 and 12
	Claims 8-9 and 12 contain limitations for a semiconductor apparatus which are similar to the limitations for the system in claims 2-3 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.

Claims 14-16 and 19
	Claims 14-16 and 19 contain limitations for a computer-readable storage medium which are similar to the limitations for the system in claims 1-3 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.

Claims 20-22 and 25
	Claims 20-22 and 25 contain limitations for a method which are similar to the limitations for the system in claims 1-3 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.

Claims 4-5, 10-11, 17-18, and 23-24
Claims 4-5, 10-11, 17-18, and 23-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Gonzalez Aguirre et al. (U.S. Patent Publication No. 2019/0138848, hereafter “Aguirre”) in view of Iandola et al. (U.S. Patent No. 10,678,244) in further view of Gross et al. (U.S. Patent No. 5,761,090) and Bhattacharyya et al. (U.S. Patent Publication No. 2020/0285997).

Claim 4
Regarding claim 4, Aguirre in view of Iandola and Gross does not explicitly disclose, but Bhattacharyya teaches:
The computing system of claim 1, wherein the executable program instructions, when executed, cause the computing system to detect a normal operation state in response to a deviation pattern of the first output and the second output being below a predetermined threshold (Bhattacharyya: ¶ [0085]; ¶ [0343]; ¶ [0419]; ¶ [0485]-[0487]; ¶ [0497]; ¶ [0505]).

Aguirre in view of Iandola and Gross does not explicitly teach using a deviation pattern of the first output and the second output being below a predetermined threshold to detect normal operation.  Bhattacharyya teaches determining anomalous operation using patterns of sensor data preceding an anomalous state from a normal state of operation and using statistical thresholds (Bhattacharyya: ¶ [0085]; ¶ [0343]; ¶ [0419]; ¶ [0485]-[0487]; ¶ [0497]; ¶ [0505]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Bhattacharyya in conjunction with a sensor monitoring system such as that taught by Aguirre in view of Iandola and Gross which involves determining the difference between two outputs.  One of ordinary skill in the art would be motivated to do so to improve the ability to detect and predict sensor anomalies.

Claim 5
Regarding claim 5, Aguirre in view of Iandola and Gross does not explicitly disclose, but Bhattacharyya teaches:
The computing system of claim 1, wherein the executable program instructions, when executed, cause the computing system to detect the one or more of the degradation and the anomalous state in response to a deviation pattern between the first output and the second output meeting a threshold (Bhattacharyya: ¶ [0085]; ¶ [0343]; ¶ [0419]; ¶ [0485]-[0487]; ¶ [0497]; ¶ [0505]).

Aguirre in view of Iandola and Gross does not explicitly teach using a deviation pattern of the first output and the second output being below a predetermined threshold to detect normal operation.  Bhattacharyya teaches determining anomalous operation using patterns of sensor data preceding an anomalous state from a normal state of operation and using statistical thresholds (Bhattacharyya: ¶ [0085]; ¶ [0343]; ¶ [0419]; ¶ [0485]-[0487]; ¶ [0497]; ¶ [0505]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Bhattacharyya in conjunction with a sensor monitoring system such as that taught by Aguirre in view of Iandola and Gross which involves determining the difference between two outputs.  One of ordinary skill in the art would be motivated to do so to improve the ability to detect and predict sensor anomalies.

Claims 10-11
	Claims 10-11 contain limitations for a semiconductor apparatus which are similar to the limitations for the system in claims 4-5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.

Claims 17-18
	Claims 17-18 contain limitations for a computer-readable storage medium which are similar to the limitations for the system in claims 4-5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.

Claims 23-24
	Claims 23-24 contain limitations for a method which are similar to the limitations for the system in claims 4-5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevant prior art deemed to be pertinent to the disclosed invention is listed on the attached PTO-892.   The additional prior art listed on the attached PTO-892 teaches various aspects of synthesizing sensors and/or detection sensor anomalies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113